Per Curiam.

The 12th section of the last act, (sess. 41. ch. 94.) declares, that the form of proceedings under the act shall be, in all respects, the same as under the aforesaid “ act for the recovery of debts to the value of 25 dollars and all the provisions of the said act, and the amendments thereto, are declared to apply to this act, except as therein otherwise directed. This clause gives effect to the provisions of the act of April, IBIS; and we are of opinion, therefore, that the prisoner is entitled to his discharge.
Prisoner discharged.